Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON APRIL 30, 2007 SECURITIES ACT FILE NO. 002-85030 INVESTMENT COMPANY ACT FILE NO. 811-03851 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933: [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 31 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940: [X] Amendment No. 31 [X] (Check Appropriate Box or Boxes) NICHOLAS II, INC. (Exact Name of Registrant as Specified in Charter) 700 North Water Street Milwaukee, WI (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code (414) 272-4650 Jeffrey T. May, Senior Vice President Nicholas II, Inc. 700 North Water Street Milwaukee, WI 53202 (Name and Address of Agent for Service) WITH A COPY TO: K. Thor Lundgren, Esq. Marcia Y. Lucas, Esq. Michael Best & Friedrich LLP 100 East Wisconsin Avenue, Suite 1900 Milwaukee, WI 53202 It is proposed that this filing will become effective (check appropriate box): [ ] Immediately upon filing pursuant to paragraph (b). [ x ] On April 30, 2007 pursuant to paragraph (b). [ ] 60 days after filing pursuant to paragraph (a)(1). [ ] On (date) pursuant to paragraph (a)(1). [ ] 75 days after filing pursuant to paragraph (a)(2). [ ] On (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. PROSPECTUS April 30, 2007 CLASS N SHARES Nicholas II, Inc. Nicholas Limited Edition, Inc. Nicholas High Income Fund, Inc. Consistency in a World of Change As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved of any Fund's shares or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. 700 North Water Street Milwaukee, Wisconsin 53202 www.nicholasfunds.com Class N Nicholas II, Inc. Nicholas Limited Edition, Inc. Nicholas High Income Fund, Inc. (Each a "Fund," together, the "Funds") Prospectus April 30, 2007 Each Fund is a diversified mutual fund with separate investment objectives, as follows: Nicholas II, Inc.'s investment objective is long-term growth. Nicholas Limited Edition, Inc.'s investment objective is long-term growth. Nicholas High Income Fund, Inc.'s investment objective is to seek high current income, by investing primarily in high yield bonds. Capital appreciation is a secondary objective that is sought only when consistent with the Nicholas High Income Fund's primary investment objective. This Prospectus gives vital information about the Class N shares of the Funds. For your benefit and protection, please read it before you invest, and keep it on hand for future reference. The Funds offer one class of shares in this Prospectus, Class N. The Funds also offer an additional class of shares, Class I, which is available through separate prospectuses. Each share class has its own expense structure and minimum investment requirement. Investment Adviser NICHOLAS COMPANY, INC. Minimum Initial Investment - $500 TABLE OF CONTENTS OVERVIEW OF THE FUNDS 1 N ICHOLAS II, I NC 1 N ICHOLAS L IMITED E
